Citation Nr: 1419873	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  10-37 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for a lumbar strain.

2.  Entitlement to an initial disability rating in excess of 20 percent for a cervical strain with degenerative disc disease at C5-C6, claimed as neck pain.

3.  Entitlement to service connection for a chronic nasal condition other than allergic rhinitis, to include as secondary to service-connected allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1979 to May 2000.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas and St. Louis, Missouri.  Jurisdiction is currently retained by the RO in North Little Rock, Arkansas.  

The third issue on appeal has previously been characterized as service connection for sinusitis.  As will be further explained in the Remand below, for simplicity and to ensure that the full scope of the Veteran's claim is considered, the Board has recharacterized the issue.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009). 
 
In August 2012, a hearing was held before a Veterans Law Judge (VLJ) who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c).  The Judge who presided at this hearing has since retired from the Board, and the Veteran was informed of his right to present testimony at another hearing before a VLJ who could participate in any decision made on appeal pursuant to 38 U.S.C.A. § 7107(c) and 38 C.F.R. § 20.707 by letter dated in February 2014.  As indicated in the letter, the Veteran failed to respond within 30 days and the Board will assume the Veteran does not wish to appear at another hearing and will proceed accordingly.  A transcript of the August 2012 hearing is of record and associated with the claims folder.

In a February 2009 rating decision, the RO denied service connection for sinusitis.  Additional VA treatment records were added to the claims file within one year of that decision.  The RO then adjudicated the claim in August 2009, which was appealed by the Veteran.  Those additional medical records constitute "new and material" evidence regarding the Veteran's claim.  In this regard, the United States Court of Appeals for Veterans Claims (Court) has held that if new and material evidence has been submitted within a year of the RO decision, 38 C.F.R. § 3.156(b) requires that any subsequent decision based on such evidence relate back to the original claim (in this case, the Veteran's July 2008 claim).  Buie v. Shinseki, 24 Vet. App. 242, 242-52 (2010).  Thus, the February 2009 rating decision is not considered final, as the evidence submitted within a year of that date is new and material to the claim, and is considered to be the proper rating decision on appeal.

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.

The issue of entitlement to service connection for a chronic nasal condition other than allergic rhinitis, to include as secondary to his service connected allergic rhinitis is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  On August 17, 2012, prior to the promulgation of a decision in the appeal, the Board received a written statement from the Veteran that he desired to "withdrawal [his] appeal on the issue of [his] lumbar strain." 

2.  Even in consideration of his complaints of pain and functional loss, the Veteran's cervical spine disability does not result in forward flexion limited to 15 degrees or less, ankylosis, or incapacitating episodes of intervertebral disc syndrome of at least four weeks.


CONCLUSION OF LAW

1.  The criteria for withdrawal of an appeal on the issue of entitlement to a rating in excess of 40 percent for a lumbar strain have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2012); 38 C.F.R. § 20.204 (2013).

2.  The criteria for an initial disability rating in excess of 20 percent for a cervical spine disability have not been met or approximated.  38 U.S.C.A. § 1155 (West 2012); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5243-5237 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue of entitlement to a rating in excess of 40 percent for a lumbar strain was denied in August 2009.  The Veteran perfected his appeal with regard to that issue in September 2010.  Then, during his August 2012 hearing, the Veteran expressed his desire to withdraw his appeal on that issue.  See Transcript at page 3.  Additionally, the Veteran submitted a written statement indicating that he wished  to "withdrawal [his] appeal on the issue of [his] lumbar strain.]  The withdrawal was effective immediately upon receipt by VA in August 2012.  38 C.F.R. § 20.204(b)(3) (2013).
 
The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  The appellant has withdrawn this appeal on the issue of entitlement to a rating in excess of 40 percent for a lumbar strain.  Thus, as there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal as to this issue, and it is dismissed.

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in March 2009 of the criteria for establishing an increased rating, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in August 2009.  Nothing more was required.  

VA also has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the claimant in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).
VA informed the claimant of its duty to assist in obtaining records and supportive evidence.  The Veteran's private and VA medical and examination records pertinent to treatment of neck pain have been obtained and associated with his claims file.  No outstanding evidence has been identified that has not otherwise been obtained.

The Veteran was also afforded VA examinations in April 2009, October 2010, July 2011, and April 2012.  The Board finds the above VA examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate his disability under the applicable rating criteria.  The examinations included a review of the claims file.  

The Board acknowledges that the Veteran's most recent examination is two years old.  However, the Veteran has not indicated that his disability has increased in severity, but rather that his current rating does not properly encompass the severity of his disability.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  

The Veteran was also provided an opportunity to set forth his contentions during the August 2012 hearing.  The Court has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a Veterans Law Judge has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that at the August 2012 hearing, the assigned VLJ explained the issues, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

A veteran's entire history is reviewed when making disability evaluations. 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10.   

In evaluating musculoskeletal disabilities, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).  The Court has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson  v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, in Mitchell v. Shinseki, 25 Vet. App. 32   (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.

VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40  ("functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded"); see Schafrath v. Derwinski, 1 Vet. App. 589, 592   (1993).


Disabilities of the spine are rated under the General Rating Formula for Rating Diseases and Injuries of the Spine.  38 C.F.R. § 4.71, Diagnostic Codes 5235-5242 (2013).  Intervertebral disc syndrome is rated under the general formula for rating diseases and injuries of the spine or under the Formula for Rating Intervertebral Disc Disease Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  See Plate V, 38 C.F.R. § 4.71a.

The Veteran is currently rated at 20 percent for his cervical spine disorder under the general rating formula specified in 38 C.F.R. § 4.71a.  In order to warrant a disability rating in excess of 20 percent under this formula, the evidence must show: forward flexion of the cervical spine to 15 degrees or less or favorable ankylosis of the entire cervical spine (30 percent); or unfavorable ankylosis of the entire cervical spine (40 percent); or unfavorable ankylosis of the entire spine (100 percent) with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury and disease.  

Ankylosis is immobility and consolidation of a joint.  See Dorland's Illustrated Medical Dictionary 94 (31st ed. 2007); see also Lewis v. Derwinski, 3 Vet. App. 259 (1992).  In other words, it is stiffening or fixation of a joint.  Dinsay v. Brown, 9 Vet. App. 79 (1996).

38 C.F.R. § 4.71a , Diagnostic Code 5243, also is potentially applicable to the Veteran's back disability.  It addresses intervertebral disc syndrome (IVDS).  Pursuant to this Code, IVDS is rated under either the General Rating Formula outlined above or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  A 20 percent evaluation is for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  Incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months results in award of a 40 percent evaluation.  The maximum 60 percent evaluation is awarded for incapacitating episodes having a total duration of at least six weeks during the past 12 months.

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Formula for Rating IVDS, Note (1).  Each spinal segment manifesting clearly distinct effects of IVDS is to be rated separately.  Id., Note (2).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2012); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

A rating in excess of 20 percent is not warranted at any point during the appeal period because the evidence does not indicate that the forward flexion in his cervical spine is 15 degrees or less.  38 C.F.R. § 4.71a.  Specifically, at his April 2009 VA examination, his forward flexion was 20 degrees.  The examiner noted that there was "discomfort and pain throughout all range of motion exercises in the cervical-paraspinal muscle area."  The Veteran "denie[d] any spasm" but that he had "missed three days of work in the past 12 months due to his neck discomfort."  The Veteran stated that he has flares "two times a day, lasting one hour" that result in pain and decreased range of motion.  The Veteran also reported that he was on "no work restrictions at his employment."   

Private records from Dr. J.D. were obtained regarding the Veteran's cervical spine disability.  During an August 2010 examination, Dr. J.D. found the Veteran's forward flexion limited to 10 degrees with pain at the extremes of motion for all ranges of motion.  He also found "tenderness in the...cervical spine bilaterally with moderate palpable spasm."     

The Veteran underwent an additional VA examination in October 2010 during which his forward flexion was noted at 20 degrees.  The examiner again stated that the Veteran had "pain from 0 degrees to end point in all directions for the cervical spine."  However, the examiner stated that "there is no additional limited range of motion, incoordination, weakness or fatigue involving the cervical lumbar spine with repeat testing x3."  The Veteran reported "frequent spasms" of the cervical spine but "no weakness or instability of the neck with flare ups."  The examiner remarked that he "felt that the exam revealed a modest amount of self limitations, as it was note that he did have increased range of motion of the cervical...spine with activities ambulating and while sitting."  

During a VA General Medical Examination in July 2011, the Veteran stated that the pain in his cervical area becomes "severe with increased use."  He denied any subluxation, dislocation, instability and bony cancers or ankylosing areas.  

During his most recent examination in April 2012, the Veteran's cervical spine forward flexion was recorded as 30 degrees.  The examiner noted that there was "no objective evidence of painful motion."  Additionally, the Veteran did not demonstrate "additional limitation in ROM of the cervical spine (neck) following repetitive-use testing."  However, the examiner noted that the Veteran had functional loss consisting of less movement than normal, weakened movement, pain on movement, and interference with sitting, standing and/or weight-bearing."  No spasm of the cervical spine was noted.  The examiner also found that the Veteran does not have Intervertebral Disc Syndrome (IVDS) of the cervical spine.  There was no indication of ankylosis. 

During the hearing in August 2012, the Veteran indicated that he has constant pain and his "ability to move has been very limited."  He stated that he was issued a TENS unit to help relieve the pain and he is "not able to drive" because of the medication he was prescribed for the pain.  He reports that he wears a soft neck brace "all the time" and that he has "spasms" in his neck at night, "about 2 or 3 an hour."  He has been treated with an epidural shot and periodically has headaches and dizziness.  The Veteran stated that he is no longer working because of his neck pain and that he also had to give up hobbies like fishing, bowling, and lifting weights because of the pain.  He indicated that he sometimes needs assistance showering "because [he does] have a back problem."  He did not indicate any difficulty with other activities of daily living.  

In all cases, it is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993). 

Here, the Board affords more weight to the VA examiners' findings than the private examiner's findings.  The VA examiners consistently recorded similar range of motion findings and evaluated the Veteran's disability based on a review of the entire claims file and a physical examination.  The VA examiners' reports were also very detailed and specific as to the tests performed and the results.  Consideration has been given to the August 2010 report that noted flexion limited to 10 degrees.  However, the Board concludes that this measurement is an outlier that is not indicative of the Veteran's symptomatology throughout the appeal period, and thus, it is afforded little probative weight when determining the true extent of the Veteran's cervical spine disability. This is so because, aside from this reading, the Veteran demonstrated ranges of motion of 20 degrees or greater throughout the 5-year pendency of the appeal, to include the VA examination that was conducted only two months later.  The October 2010 VA examiner even noted the possibility of self-limitation during the examination, indicating that the Veteran's range of motion may be even better than documented.  Therefore, this reading is considered to be an anomaly concerning the Veteran's true ability to move his cervical spine; and thus, it is afforded little probative weight.  

Consideration as to whether a higher rating could be assigned based on the Veteran's complaints of pain and any resulting functional impairment due to pain has been made.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Several of the examinations note the Veteran's complaints of pain throughout his range of motion.  However, as noted, the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  See Mitchell v. Shinseki.  The Court specifically discounted the notion that the highest disability ratings are warranted where pain is merely evident as it would lead to potentially "absurd results."  Id. at 43   (limiting the scope and application of its prior holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991)).  It was stated that 38 C.F.R. § 4.40 provides that joint pain alone, and even pain throughout the entire range of motion, but without evidence of decreased functional ability, does not warrant the minimum compensable rating.

Significantly, in the present case, the VA examiners considered the Veteran's pain on motion and noted that there was no loss of motion on repetition.  The VA examinations specifically indicated that his motion was not limited by pain, fatigue, weakness, or lack of endurance following repetitive use.  Additionally, while the Veteran reports that he has pain while walking for extended periods of time, he does not indicate that he is unable to do so.  An increased rating based on functional impairment is not warranted.  

The Board acknowledges that the Veteran is competent to report symptoms of his cervical spine disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, he is credible in his reports of symptoms and their effect on his activities.  He is not however competent to identify a specific level of disability of his disability according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's service-connected cervical disability has been provided by VA medical professionals who have examined him.  The medical findings directly address the criteria under which this disability is evaluated.  The Board finds these records to be the only competent and probative evidence of record, and therefore is accorded greater weight than the Veteran's subjective complaints of increased symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

The totality of the evidence is against the assignment of a rating greater than 20 percent based on limitation of flexion.  Further, as there is evidence that the Veteran retains motion of the cervical spine, a higher rating would not be warranted based on ankylosis.  There is also no evidence that the Veteran's cervical spine disorder has resulted in IVDS with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months to warrant a 40 percent rating.  Notwithstanding the fact that the 2012 VA examiner specifically noted that the Veteran did not have IVDS, there is no evidence that the Veteran has had any physician prescribed bed rest.

With regard to the question of whether a separate compensable rating is warranted for neurological symptoms related to the cervical spine disorder, the RO issued a decision in April 2012 that assigned a separate 20 percent rating for left upper extremity radiculopathy.  The Veteran has not appealed that decision.  He has also not identified any other symptoms that he attributes to his cervical spine disorder and none are identified by the record.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-scheduler consideration under 38 C.F.R. § 3.321(b)(1).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected disability is inadequate.  The Veteran's service-connected cervical spine disability is manifested by signs and symptoms such as pain and discomfort which impairs his ability to stand and walk for long periods.  (See, e.g., April 2012 VA examination).  A comparison between the level of severity and symptomatology of the Veteran's disabilities, with the established criteria shows that the rating criteria reasonably describe the level and symptomatology thereof.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased strength, movement, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  In short, there is nothing exceptional or unusual about the Veteran's cervical spine disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet.App. at 115.  Accordingly, the Board has determined that referral of this case for extraschedular consideration is not in order.


ORDER

The claim for service connection for a rating in excess of 40 percent for a lumbar strain is dismissed.

Entitlement to an initial rating in excess of 20 percent for a cervical strain with degenerative disc disease at C5-C6, claimed as neck pain, is denied.






REMAND

The Veteran's claim for service connection a chronic nasal condition (other than allergic rhinitis) was denied on the basis that a December 2008 VA examination had determined that there was no evidence of chronic rhinitis.  While he had been treated for sinusitis and sinus congestion in service, the AOJ determined that there was simply no basis to grant service connection.  However, since that time, the Veteran has submitted records documenting current treatment for allergies and sinus symptoms.  In a February 2011 letter, the Veteran's private physician, Dr. G.F., stated that "with his marked sensitivities that [the Veteran] is having allergic rhinitis, but also symptoms consistent with allergic sinusitis as well as allergic conjunctivitis and allergic cough."  

Based on the foregoing, the Board finds that an examination is needed to address the nature and etiology of the Veteran's nasal condition other than his service connected allergic rhinitis.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain current VA medical records regarding the Veteran's treatment for nasal conditions from March 2010 to the present.  Request that the Veteran provide the appropriate releases and obtain any additional private treatment records regarding a nasal condition that are not already of record.  

2.  Schedule the Veteran for an appropriate VA examination.  The VA examiner is asked to review the claims file and document that such review was completed in the report.  All appropriate tests and studies should be accomplished, if necessary, and all clinical findings should be reported in detail.

Based on a review of the claims folder and utilizing sound medical principles, the examiner is requested to provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that any diagnosed nasal condition such as sinusitis (other than allergic rhinitis) had its onset in service or is otherwise etiologically related to service.  Specific consideration should be given to the Veteran's service treatment records documenting treatment for sinusitis and upper respiratory infections.

The examiner should also provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that any diagnosed nasal condition such as sinusitis (other than allergic rhinitis) was caused or aggravated by the Veteran's service-connected allergic rhinitis.

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s). 

3.  Upon completion of the above, readjudicate the issue on appeal, with consideration of all evidence obtained since the issuance of the April 2012 SSOC as well as all pertinent theories of entitlement to service connection.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate SSOC and be provided an opportunity to respond. Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


